DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                KAREN JULIAN and LINDA BERNHARD,
                           Appellants,

                                     v.

    MICHAEL SACCOCCIO, ASHLEY CATRON, and GOVERNMENT
              EMPLOYEES INSURANCE COMPANY,
                         Appellees.

                               No. 4D21-2897

                           [November 3, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Gary    L.   Sweet,   Judge;   L.T.   Case    No.
432018CA000482CAAXMX.

  Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, and
Gray M. Camfield of the Law Office of Gray M. Camfield, Melbourne, for
appellants.

   Adam A. Duke and Richard A. Weldy of Young, Bill, Boles, Palmer, Duke
& Thompson, P.A., Miami, for appellee GEICO.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.